DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the adhesive being adaptable to human skin in that it is not allergen causing (claim 10) should be provided antecedent basis in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 7, the claim positively recites the upper and lower lips in line 2. Language such as “configured” or “adapted” is suggested to avoid claiming a human organism.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, 12, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitation “about 3:5” in line 3. However, the specification does not provide any indication as to what range is covered by the term “about”. Therefore, the scope of the claim is indefinite. Please see MPEP 2173.05(b) III. A.
Regarding claim 5, the claim recites the limitation “about 20%” and “about 30%” in line 2. However, the specification does not provide any indication as to what range is covered by the term “about”. Therefore, the scope of the claim is indefinite. Please see MPEP 2173.05(b) III. A.
Regarding claim 6, the claim recites the limitation “such as”, “universal characters”, and “and so forth” in lines 2, 3, and 4, respectively. However, the specification does not provide any indication as to what is included in the “such as” and “and so forth” equivalents of the claimed graphical elements. Further, the specification does not provide any indication as to what exactly can be considered a “universal” character, nor how to determine what constitutes such a character. Therefore, the scope of the claim is indefinite.
Regarding claim 8, the claim recites the limitation “about 1:3” in line 2. However, the specification does not provide any indication as to what range is covered by the term “about”. Therefore, the scope of the claim is indefinite. Please see MPEP 2173.05(b) III. A.
Regarding claim 12, the claim recites the limitation “about 20%” and “about 30%” in line 1-2. However, the specification does not provide any indication as to what range is covered by the term “about”. Therefore, the scope of the claim is indefinite. Please see MPEP 2173.05(b) III. A.
Regarding claim 13, the claim recites the limitation “about 30 minutes” in line 2. However, the specification does not provide any indication as to what range is covered by the term “about”. Therefore, the scope of the claim is indefinite. Please see MPEP 2173.05(b) III. A.
Regarding claim 15, the claim recites the limitation “wherein the stretchable strip is stretched to a size” in line 7. However, this is a method step, making it unclear whether the claim is an apparatus claim or method claim. The limitation is suggested to be corrected to “wherein the stretchable strip is stretchable to a size”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leeflang et al. US 2017/0028162 A1.
Regarding claim 1, Leeflang discloses a nasal breathing training tape 412 to impart training to a user to breathe from the nose, and not from the mouth, during sleep time or wakefulness time ([0007], devices for sealing the lips and mouth to encourage natural nasal breathing, which can be achieved during a sleeping or waking state; fig. 7A and [0094], planar base membrane 412 comprises adhesive material on its surface, making it a tape), the nasal breathing training tape 412 comprising: a stretchable strip 412 having a first surface 412b, and a second surface 412a opposite to the first surface 412b, wherein the stretchable strip 412 is stretchable to create tension therein (fig. 7B and [0090], first and second surfaces 412b/a; [0089], base membrane 412 may be elastic, which would be capable of creating tension); an adhesive layer applied to the second surface 412a ([0094], adhesive material at least partially covering first surface 412a); and a cutout portion 414 disposed in a substantially central location of the stretchable strip 412 (fig. 7A and [0093], central open region 414), wherein the stretchable strip 412 is stretchable to a size to be accommodated, and to be stuck, around upper and lower lips, surrounding the mouth, but not touching the upper and lower lips of the user, such that the upper and lower lips are held together by the tension created in the stretchable strip 412 ([0089], base membrane 412 may be elastic, and [0103], the central open region/cutout 414 is positioned over the user’s lips; therefore, the strip 412 must be stretchable to a size where the strip material itself does not contact the lips, since the lips are within the central open region 414, and the tension created can hold the lips together, depending on the size of the user’s lips), and whereby due to the tension created by the nasal breathing training tape 412, an overall neuro-sensory-motor system of the user can be stimulated, so that the brain of the user learns to ‘switch on’ the nasal breathing, when the upper and lower lips are gently held together by the stretchable strip 412 ([0103], in use, the device discourages the user from breathing through their mouth; [0104], the user can forcibly separate their lips to cause the device 410 to open, which means that in the resting position, the device holds the lips together; since the device does allow the user to separate their lips with a certain force, the lips can be considered gently held together; [0007], the device is for sealing the lips and, thus, encouraging nasal breathing; there must be some kind of activity in the brain and neuro-sensory-motor system of the user in order to breathe through the nose when the mouth is not available).
	Regarding claim 3, Leeflang discloses the stretchable strip 412 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the stretchable strip with the rectangular shape having rounded corners.
Regarding claim 4, Leeflang discloses the stretchable strip 412 comprising a predetermined shape having a height and a width, wherein a ratio of height to width is about 3:5 (fig. 7A and [0090], the dimension between edges 412d (height) can be 1-5 cm, and the dimension between ends 412c (width) can be 5-14 cm; therefore, if the width is chosen to be 3 cm and the length chosen to be 5 cm, the width to length ratio would be 3:5).
Regarding claim 7, Leeflang discloses the cutout portion 414 corresponding to the upper and lower lips such that the upper and lower lips protrude from the cutout portion 414 ([0103], the central open region/cutout 414 is positioned over the user’s lips; thus, the lips are capable of protruding from the cutout 414).
Regarding claim 8, Leeflang discloses an area ratio of the cutout portion 414 to the stretchable strip 412 being about 1:3 (annotated fig. A below shows the cutout portion having an area of about 1/3 of the total vertical area of the central part of the strip).

    PNG
    media_image1.png
    387
    779
    media_image1.png
    Greyscale


Regarding claim 9, Leeflang discloses the cutout portion 414 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the cutout portion with the rectangular shape comprises rounded corners.
Regarding claim 10, Leeflang discloses the adhesive being adaptable to human skin in that it is not allergen causing ([0094], adhesive material may be low tack adhesive that is adherent to skin; this adhesive which is meant to be for adhesion to skin is capable of not causing allergic reactions in certain users depending on the users’ specific allergen profile).
Regarding claim 15, Leeflang discloses a nasal breathing training tape 10 to impart training to a user to breathe from the nose, and not from the mouth, during sleep time or wakefulness time ([0007], devices for sealing the lips and mouth to encourage natural nasal breathing, which can be achieved during a sleeping or waking state; fig. 1B and [0044], planar membrane 12 comprises adhesive material 14 on its surface, making it a tape), the nasal breathing training tape 10 comprising: a stretchable strip 12 having a first surface, and a second surface 12a opposite to the first surface, wherein the stretchable strip 12 is stretchable to create tension therein (fig. 1B and [0051], surface 12A being the claimed second surface, and the opposite side being the claimed first surface; [0050], base membrane 12 may be elastic, which would be capable of creating tension); an adhesive layer 14 applied to the second surface 12a ([0051], adhesive material 14 on surface 12a); and wherein the stretchable strip 10 is stretched to a size to be accommodated and stuck over and beyond an upper and lower lips, surrounding the mouth and completely covering the upper and lower lips of the user, such that the upper and lower lips are held together by the tension created in the stretchable strip 100 ([0050], base membrane 12 may be elastic, and fig. 1A and [0044], the strip 12 is applied over the mouth and lips; further, depending on the size/shape/expression of the user’s lips, the strip 12 is capable of being stuck on the lips as claimed), and whereby due to the tension created by the nasal breathing training tape 10, an overall neuro-sensory-motor system of the user is stimulated, so that the brain of the user learns to ‘switch on’ the nasal breathing, when the upper and lower lips are completely covered to be held together by the stretchable strip 10 ([0045], the membrane 12 maintains the user’s lips together and keeps the jaw in a closed position; [0007], the device is for sealing the lips and, thus, encouraging nasal breathing; there must be some kind of activity in the brain and neuro-sensory-motor system of the user in order to breathe through the nose when the mouth is not available).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Portnoy et al. US 6,089,232.
Regarding claim 2, Leeflang discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 having a stretchable and elastic property ([0089], base membrane 412 may be elastic).
Leeflang is silent on the stretchable strip comprising at least one of a cotton material and a synthetic material.
However, Portnoy teaches an analogous stretchable strip 10 (fig. 3 and col. 3, lines 1-4, panel 10 also for holding the mouth closed) comprising at least one of a cotton material and a synthetic material (col. 2, lines 44-47, can be Hypafix by Smith and Nephew; as evidenced by Perez et al. US 2017/0080207 A1 in [0601], Hypafix is polyester, which is synthetic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stretchable strip of Leeflang to comprise at least one of a cotton material and a synthetic material, as taught by Portnoy, because this material is cross-elastic, hypo-allergenic, and self-adhesive (col. 2, lines 44-52).
Regarding claim 11, Leeflang discloses a method for imparting training to a user to breathe from the nose, and not from the mouth, during sleep time or wakefulness time ([0007], methods for sealing the lips and mouth to encourage natural nasal breathing, which can be achieved during a sleeping or waking state), the method comprising: using a stretchable strip of a nasal breathing training tape 412 to a size to be accommodated around upper and lower lips of the user, the stretchable strip 412 having a cutout portion 414 disposed in a substantially central location of the stretchable strip 412 (fig. 7A and [0089], base membrane 412 may be elastic; [0103], in use, the central open region/cutout 414 is positioned over the user’s lips to discourage breathing through the mouth); and sticking the stretchable strip 412, via an adhesive layer applied to a second surface, opposite to a first surface of the stretchable strip 412 (fig. 7B and [0090], first and second surfaces 412b/a; [0094], adhesive material at least partially covering second surface 412a), around the upper and lower lips, surrounding the mouth but not touching the upper and lower lips of the user, such that the upper and lower lips are biased together ([0103], the central open region/cutout 414 is positioned over the user’s lips to discourage breathing through the mouth, which means the strip material itself does not touch the lips; [0104], the user can forcibly separate their lips to cause the device 410 to open, which means that in the resting position, the device holds the lips together), whereby due to the nasal breathing training tape 412, an overall neuro-sensory-motor system of the user is stimulated, so that the brain of the user learns to ‘switch on’ the nasal breathing, when the upper and lower lips are gently held together ([0007], the device is for sealing the lips and, thus, encouraging nasal breathing; there must be some kind of activity in the brain and neuro-sensory-motor system of the user in order to breathe through the nose when the mouth is not available; since the device does allow the user to separate their lips with a certain force, as described in [0104], the lips can be considered gently held together).
Leeflang is silent on using the stretchable strip comprising stretching the stretchable strip, and to create tension therein; and sticking the stretched stretchable strip such that the upper and lower lips are held together by the tension created in the stretchable strip; whereby due to the tension created by the tape, the upper and lower lips are held together.
However, Portnoy teaches an analogous method for hold the lips closed (fig. 3 and col. 2, lines 40-43, panel 10 is used to prevent snoring; col. 3, lines 2-3, the mouth is effectively held closed), comprising stretching the stretchable strip 10, and to create tension therein; and sticking the stretched stretchable strip 10 such that the upper and lower lips are held together by the tension created in the stretchable strip 10; whereby due to the tension created by the tape 10, the upper and lower lips are held together (col. 2, line 57-col. 3, line 4, and col. 3, lines 30-35, the mouth is effectively held closed by panel 10 when the panel 10 is stretched before placing on the face, due to the tension in the panel 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of application of the stretchable strip of Leeflang with the steps of stretching the stretchable strip, and to create tension therein; and sticking the stretched stretchable strip such that the upper and lower lips are held together by the tension created in the stretchable strip; whereby due to the tension created by the tape, the upper and lower lips are held together, as taught by Portnoy, so that the “elasticity of the fabric aids in keeping the mouth closed and thus aids the effectiveness of the device… the bias of the elasticity of the fabric acts to try to return the fabric to its unstretched condition, causing a force in the direction of closing the mouth” (col. 3, lines 30-34); while Leeflang’s strip is stretchable, Leeflang does not explicitly disclose the steps of stretching the strip when applying to the face; however, stretching the strip during application, as taught by Portnoy, would pretension the strip to provide further contracting bias so that the lips are more effectively held closed.
Regarding claim 14, Leeflang in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 having a stretchable and elastic property ([0089], base membrane 412 may be elastic).
Leeflang is silent on the stretchable strip comprising at least one of a cotton material and a synthetic material.
However, Portnoy teaches an analogous stretchable strip 10 (fig. 3 and col. 3, lines 1-4, panel 10 also for holding the mouth closed) comprising at least one of a cotton material and a synthetic material (col. 2, lines 44-47, can be Hypafix by Smith and Nephew; as evidenced by Perez et al. US 2017/0080207 A1 in [0601], Hypafix is polyester, which is synthetic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stretchable strip of Leeflang in view of Portnoy to comprise at least one of a cotton material and a synthetic material, as taught by Portnoy, because this material is cross-elastic, hypo-allergenic, and self-adhesive (col. 2, lines 44-52).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Beaird US 4,658,811.
Regarding claim 5, Leeflang discloses the claimed invention as discussed above.
Leeflang is silent on the stretchable strip comprising a stretchability to about 20% to about 30% additional to an unstretched dimension.
However, Beaird teaches a jaw supporting device 1 (fig. 1 and col. 1, line 64-col. 2, line 1, the device can also be used during sleep to prevent snoring) comprising a stretchable strip 6 comprising a stretchability to about 20% to about 30% additional to an unstretched dimension (fig. 3 and col. 3, lines 36-38, bands 6 can stretch from 3 inches to 4 inches, providing a 33% increase, which is about 30%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the stretchable strip of Leeflang with a stretchability to about 20% to about 30% additional to an unstretched dimension, as taught by Beaird, to allow sufficient stretchability that would accommodate a variety of lip and mouth sizes.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Lehmann US 2014/0025102 A1.
Regarding claim 6, Leeflang discloses the claimed invention as discussed above.
Leeflang is silent on the first surface of the stretchable strip comprising one or more graphic elements such as patterns of cartoon characters, or, one or more universal characters including cars, stars, moon, sun, flowers, and so forth.
However, Lehmann teaches an analogous strip 6 for nasal breathing (fig. 5 and [0057], strip for nasal passage expansion) with a first surface of the strip 6 comprising one or more graphic elements such as patterns of cartoon characters, or, one or more universal characters including cars, stars, moon, sun, flowers, and so forth ([0057], the strip 6 may have first side 11 with graphic art work, such as images and promotional images; please note that the one or more characters include cars, stars, etc., and are thus not exclusive to any other type of art work).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first surface of the stretchable strip of Leeflang with one or more graphic elements such as patterns of cartoon characters, or, one or more universal characters including cars, stars, moon, sun, flowers, and so forth, as taught by Lehmann, “to provide an aesthetically appealing visual appearance” ([0057]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Portnoy et al. US 6,089,232 further in view of Beaird US 4,658,811.
Regarding claim 12, Leeflang in view of Portnoy discloses the claimed invention as discussed above.
Leeflang in view of Portnoy is silent on the stretchable strip comprising a stretchability to about 20% to about 30% additional to an unstretched dimension.
However, Beaird teaches a jaw supporting device 1 (fig. 1 and col. 1, line 64-col. 2, line 1, the device can also be used during sleep to prevent snoring) comprising a stretchable strip 6 comprising a stretchability to about 20% to about 30% additional to an unstretched dimension (fig. 3 and col. 3, lines 36-38, bands 6 can stretch from 3 inches to 4 inches, providing a 33% increase, which is about 30%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the stretchable strip of Leeflang in view of Portnoy with a stretchability to about 20% to about 30% additional to an unstretched dimension, as taught by Beaird, to allow sufficient stretchability that would accommodate a variety of lip and mouth sizes.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Portnoy et al. US 6,089,232 further in view of Fenton US 2010/0298861 A1.
Regarding claim 13, Leeflang in view of Portnoy discloses the claimed invention as discussed above.
Leeflang in view of Portnoy is silent on sticking the stretched stretchable strip around the upper and lower lips for about 30 minutes to 2 hours.
However, Fenton teaches a method of using an analogous strip 1 for nasal breathing (fig. 1 and [0016], nasal dilator strip) comprising the step of sticking the strip for about 30 minutes to 2 hours ([0018], strip 1 adhered to skin and activated over a period of 5 to 30 minutes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the step of sticking the stretched stretchable strip around the upper and lower lips of Leeflang in view of Portnoy to be for about 30 minutes to 2 hours, as taught by Fenton, to allow sufficient time for the strip to be effective for encouraging nasal breathing. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-14 of copending Application No. 16/542,363 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the conflicting Application ‘363 anticipate the identified claims in the instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the instant Application, claim 1 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 2 of the instant Application, claim 2 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 3 of the instant Application, claim 3 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 4 of the instant Application, claim 4 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 5 of the instant Application, claim 5 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 6 of the instant Application, claim 6 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 7 of the instant Application, claim 7 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 8 of the instant Application, claim 1 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 9 of the instant Application, claim 9 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 10 of the instant Application, claim 10 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 11 of the instant Application, claim 11 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 12 of the instant Application, claim 12 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 13 of the instant Application, claim 13 of the conflicting Application ‘363 claims the entirety of the claim.
Regarding claim 14 of the instant Application, claim 14 of the conflicting Application ‘363 claims the entirety of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jefferies US 1,354,652; Hendrix US 2,527,726; Barakat et al. US 7,055,526 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786